DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/19/2021, has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	Previously withdrawn claims 38-40 are hereby rejoined.



REASONS FOR ALLOWANCE
5.	Claims 1-3, 5-12, 15-18, 21-36, and 38-41, are allowed over the prior art of record as amended by the applicant on 02/19/2021.
6.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1 and 38.
7.	The closest prior art of record is Singh et al. (PGPub 2008/0269685); de Fougerolles et al. (PGPub 2013/0156849); and Sagi et al. (PGPub 2011/0006458).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system or method comprising a microstructure apparatus comprising: 
a backing having a first surface and a second surface opposed thereto; 
a microstructure array comprising a plurality of microstructures extending outwardly from the first surface of the backing; 
the plurality of microstructures comprising a biodegradable distal layer and at least one proximal layer positioned between the distal layer and the first surface of the backing; and 
the distal layer comprised of at least one therapeutic agent and a polymer matrix comprising at least one polymer.

wherein:
(i) the at least one polymer is a hydrophobic polymer that is insoluble or substantially insoluble in aqueous solvents, wherein the polymer matrix is comprised of about 50-100% of the hydrophobic polymer, thereby imparting a brittle character to the distal layer and promoting detachment of at least a portion of the distal layer; or 
(ii) the at least one polymer is at a concentration in a polymer casting solution used to form the distal layer of the plurality of microstructures that is at or below an entanglement concentration (CE) for the at least one polymer, thereby promoting detachment of at least a portion of the distal layer; and 
wherein the distal layer formed from the polymer matrix having the configuration of (i) or (ii) is configured such that at least the portion of the distal layer detaches from the plurality of microstructures upon insertion of the microstructure array into skin.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/27/2021